Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on September 4, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign document 1 (EP 2609652) shows only one page with no description or explanation for the document.

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2021.

Specification
The disclosure is objected to because of the following informalities: The title is suggested to be more indicative of the differentiating subject matter within the claims.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-6 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16407311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application 16/407311 claims anticipate a composite active material (inclusive of phosphates) with a moisture content of 70 ppm or less (reflective of the P peak intensity ratio; Claim 5) comprising a lithium ion conducting oxide coating at least part of the surface of the cathode active material (claims 2 and 3), a sulfide based solid electrolyte particle (claim 4) and a solid state battery formed from a cathode comprising the mixture (claims 1 and 6).
Claims 1-6 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 10 of copending Application No. 15/864182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application 15/864182 claims anticipate a composite active material (inclusive of phosphates) with a moisture content of 70 ppm or less (reflective of the P peak intensity ratio; Claims 1 and 10) comprising a lithium ion conducting oxide coating at least part of the surface of the cathode active material (claims 1 and 2), a sulfide based solid electrolyte (claim 1) and a solid state battery formed from a cathode comprising the mixture (claim 4).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0211519).
Regarding claim 1, Uchiyama discloses a cathode comprising a cathode layer for all-solid-state batteries, wherein the cathode layer contains cathode active material particles [0009, 0010, 0045] and solid electrolyte particles [0045, 0050]; wherein at least one of the cathode active material particles and the solid electrolyte particles contain a phosphorus element (LiFePO4, LiMnPO4, LiCoPO4, LiNiPO4) [0041]; but is silent towards wherein, in a photoelectron spectrum by X-ray photoelectron spectroscopy measurement of the cathode layer, a P peak intensity ratio (A/B), which is derived from the phosphorus element, of a signal intensity A at a 
However, while the prior art does not explicitly teach a P peak intensity ratio, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) cathode layer disclosed in the prior art and the applicant.   As (the object) the cathode layer taught by the prior art and the applicant are identical within the scope of claim 1 and as supported by the specification where the P peak intensity ratio is reflective of significantly removing moisture contained in the composite active material, including using peroxo complex aqueous solutions, drying the particles, sintering, drying and mixing with the solid electrolyte particles so the reaction between the electrolyte and composite active material particles are suppressed thereby providing decreased internal resistance and the P peak intensity ratio [0068-0070, 0080]. Uchiyama also recognizes peroxo complex aqueous solutions and drying [0017-0018], heat treatment (sintering), and electrode making (mixing) [0057-0069] inherently teaches that a P peak intensity ratio (A/B), which is derived from the phosphorus element, of a signal intensity A at a binding energy of 131.6 eV to a signal intensity B at a binding energy of 133.1 eV, is larger than 0.58.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the photoelectron spectrum of Uchiyama would have the same P peak intensity ratio because it was produced with similar processes and compositions. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	Regarding claims 2 and 3, Uchiyama discloses the cathode according to Claim 1, wherein the cathode layer contains composite active material particles comprising the cathode active material particles (active material composite powder) and a lithium ion conducting oxide 
Regarding claim 4, Uchiyama discloses the cathode according to Claim 1, wherein the solid electrolyte particles are sulfide-based solid electrolyte particles [0045, 0050].  
Regarding claim 6, Uchiyama discloses an all-solid-state battery comprising: a cathode comprising a cathode layer, an anode comprising an anode layer, and a solid electrolyte layer disposed between the cathode layer and the anode layer, wherein the cathode is the cathode defined by Claim 1 [0041, 0045].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. as applied to claim 1 above, and further in view of Kameyama et al. (US 2005/0153210).
	The teachings of Uchiyama as discussed above are herein incorporated.
Regarding claim 5, Uchiyama discloses heat treatment so that the remaining amount of impurities obstructing lithium ion conduction such as hydrated water is reduced in order to increase lithium ion conductivity [0017, 0018] but does not explicitly teach a moisture180301US34 content of the cathode active material particles is 70 ppm or less.  
	Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte
(Abstract) where the moisture contained in the positive electrode active material is 300 ppm or
less [0017] including examples with moisture down to 100 ppm where the content of lithium
carbonate and moisture in the positive electrode active material is controlled so that the
expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples
showing correlation between the decrease in expansion ratio with the moisture content (Table
5). It would have been obvious to one of ordinary skill in the art when the invention was
effectively filed to control the carbonate content and reduce the moisture content to 300 ppm or
less (including extrapolation to below 100 ppm) in the cathode active material of Uchiyama
because Kameyama teaches the control of the content of lithium carbonate and moisture in the


Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchiyama et al. (US 2017/0077489) disclose a cathode comprising a cathode layer for all-solid-state batteries, wherein the cathode layer contains cathode active material particles (including phosphates) [0049] and solid electrolyte particles [0046]; wherein at least one of the cathode active material particles and the solid electrolyte particles contain a sulfur element (sulfide solid electrolyte) [0046] and forming the cathode layer by use of a peroxo complex solution [0024], drying [0026-0028], heat treatment [0029-0036], vacuum drying [0043], and mixing with solid electrolyte particles [0046].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727